Holmes, C. J.
The plaintiff having had a loss by fire and having claims against various insurance companies, signed an agreement intended to be a reference to arbitration under Pub. Sts. c. 188, with three of the companies that had insured furniture and fixtures. A little later he signed another similar agreement with eight other companies that had insured buildings. The arbitrators made an award, single in form, upon the two submissions, the plaintiff moved for judgment, his motion was denied, and the case is here by appeal.
Notwithstanding the language in Monosiet v. Post, 4 Mass. 532, we are disposed to deal as little technically as possible with what seems a very good contrivance for reaching a judg*266ment by a summary process when the parties are willing to agree to it. See Strong v. Strong, 9 Cush. 560, 564. The case of Miles v. Schmidt, 168 Mass. 339, has no application, as it did not concern a submission under the statute.
The joinder of defendants against whom the causes of action were several and distinct in a single instrument does not seem to us fatal. Each submission may be regarded as in substance equivalent to as many submissions as there are defendants, although there are reasons to be mentioned which made it desirable to bring the policies on a single subject matter into a single proceeding. If it should be urged that there must be several judgments and that, as the submission is to be the foundation of record upon which each judgment is to rest, when the cause of action is distinct the submission should be distinct .also to the same extent as the writ and pleadings of which it takes the place, Whitney v. Cook, 5 Mass. 139, 143, the answer is that the submission may be entered as many times as there are separate defendants. But, further, the misjoinder of defendants severally liable in contract and severally capable of submitting their case to the jurisdiction of the court in this form does not affect the jurisdiction of the arbitrators or of the court, and it would not be going very far to say that by consenting to a single submission the several defendants have estopped themselves to object to the joinder, which is their own act, and that no one else can complain.
However, we do not mean to stop here. It is evident that the joinder of parties was with an intelligent design which we see no reason for not carrying out. It is true that the claims against different insurance companies are distinct. But if all the policies are on the same risk it is at least convenient, and may be important, that all the companies should be represented in any adjustment that takes place. Their burdens may have to be equalized in one way or another. Wiggin v. Suffolk Ins. Co. 18 Pick. 145, 153. May, Ins. (4th ed.) § 13. Massachusetts Standard Form, St. 1894, c. 522, § 60. The statute allows all controversies which might be the subject of a suit in equity to be submitted to arbitration as well as those which would end in a personal action at law. Pub. Sts. c. 188, § 1. All demands of a personal nature between the parties may be submitted at once, *267and the “ submission may be varied in this respect in any other manner, according to the agreement of the parties.” § 3. It seems to us that taking these provisions together we fairly may regard it as within the scope of the statute, in such a case as we have supposed, to submit all the rights of the parties to a single award which shall determine not merely the primary legal right of the plaintiff under his several contracts but also the subsidiary equities of all the parties, at least so far as they affect the amount ultimately to be paid by each to the plaintiff, without the many proceedings which but for this short cut might be necessary before the whole matter was at rest. We also are of opinion that the submissions by implication have this end in view. As the Superior Court now has general equity jurisdiction, some of the reasoning in Brown v. Evans, 6 Allen, 333, no longer applies.
If we are right so far, the main difficulties are out of the way. In the opinion of a majority of the court the agreements in the submissions which go beyond the statute do not invalidate them. If there is any objection to the parties’ waiving a portion of their rights, at least there is no question of illegality. So far from attempting to exclude the jurisdiction of the courts, the root of the whole matter is that the parties submit themselves to the judgment of the court. But further, the words add little to what would have been the law without them. Ellicott v. Coffin, 106 Mass. 365, 367. Cowley v. Dobbins, 123 Mass. 587. See Carter v. Carter, 109 Mass. 306, 309; Gardner v. Boston, 120 Mass. 266 ; Rogers v. Mayer, 151 Mass. 279. They cannot be construed to exclude an appeal to the court in case of dishonest dealing. They do not prevent, or purport to prevent, the arbitrators presenting a question of law, the answer to which by the court is a condition of their award. Ellicott v. Coffin, 106 Mass. 365, 368. If they mean anything, they are intended to contract against the objections to the submission which the defendants do not seem to have felt estopped to urge. The only noticeable departure from the legal effect of the submission is the provision for a decree in equity, and that at most is simply invalid.
The award may be sustained so far as it lays the foundation for a decree adjusting all the rights of the parties to the second submission. So it may be sustained so far as it entitles the *268plaintiff to several judgments against the three companies that were parties to the first. But as it is a single award upon two submissions it cannot be upheld in its present form. Tudor v. Peck, 4 Mass. 242, 243. Probably it should be recommitted, Blood v. Robinson, 1 Cush. 389, Preston v. Knight, 120 Mass. 5, 8, and the arbitrators instructed to make two awards and also to make certain and definite those requirements which in the report as it stands are left vague, so that separate judgments for a sum of money may be entered against each defendant found answerable to the plaintiff. Day v. Laflin, 6 Met. 280, 285. Lincoln v. Whittenton Mills, 12 Met. 31. Fletcher v. Webster, 5 Allen, 566. See Brown v. Evans, 6 Allen, 333.
We have taken the case on the footing on which it is presented by the parties. But in order properly to raise the questions argued, the plaintiff should have taken exceptions. On appeal the record does not show the ground on which the plaintiff’s motion was denied. Bent v. Erie Telegraph Telephone Co. 144 Mass. 165, 166. James v. Southern Lumber Co. 153 Mass. 361, 365.

Order of Superior Gourt affirmed.